DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottassery et al. US 2011/0218170 A1 (Thottassery).
Claim(s) 1-4 and 19-20 are drawn to a pharmaceutical composition comprising a therapeutically effective amount of a compound having a structure:  

    PNG
    media_image1.png
    205
    207
    media_image1.png
    Greyscale

and a pharmaceutically acceptable carrier, wherein the therapeutically effective amount is of from about 5 mg/m2 to no more than about 70 mg/m2, and wherein the pharmaceutical composition is formulated for oral administration.
Thottassery teaches that inhibition of DNA methylation using cytidine/ deoxycytidine analogs is now being recognized as another strategy to combat cancer cells and is proving to be effective as indicated by the recent approvals of 5-azacytidine (5-aza Cyd) and 5-aza-2'-deoxycytidine (5-azadCyd) in myelodysplastic syndromes (MDS) and certain leukemias [0004]. Studies Suggest that the inhibition of DNA cytosine-5 methylation leads to the re-expression of silenced tumor suppressors which contributes to the beneficial effects of these drugs.
The uses of 2'-deoxycytidine analogues with 4'-thio and other modifications, which are DNA hypomethylators, by virtue of their ability to inhibit human DNA methyltransferase (DNMT1), are disclosed [0005]. In particular, Thottassery relates to a method for inhibiting DNA methylation in cells of patients by administering to the patient at least one compound represented by the formulae:

    PNG
    media_image2.png
    502
    536
    media_image2.png
    Greyscale
.
FIGS. 1 (A, B, C, D and E) illustrates the effect of 4'-thio-2'-deoxycytidine (T-dCyd) and 5-aza-4'-thio-2'-deoxycytidine (5-aza-T-dCyd) on DNMT1 protein levels in comparison with that of Zebularine (ZEB), 5-aza-2'-deoxycytidine (5-azadCyd), 5-fluoro-2'-deoxycytidine (5F-dCyd) and ara-AC (Fazarabine, i.e. 5-aza-arabinofuranosylcytosine) in KG 1a myeloid leukemia cells [0009]. FIG. 4 illustrates the stability of 5-aza-T-dCyd in phosphate buffered saline in comparison with that of 5-azadCyd [0012].
Thottassery teaches that 5-aza-T-dCyd, substantially inhibited the growth of the tumors (FIG. 6) [0047]. Interestingly the tumor growth was not inhibited immediately, but tumor size decreased several days after administration of the drug was terminated (day 28). This pattern of tumor growth during treatment with 5-aza-T-dCyd suggests that the compound is not acting as a typical cytotoxic, but is instead having a delayed effect presumably due to the inhibition of DNA methylation. Again, the schedule in this experiment (q1dx9) was also not designed based on the supposed mechanism of action of this agent, but was designed based on a classical cytotoxic nucleoside analog, as in the case of T-dCyd. Based on the presumed mechanism of action (inhibition of DNA methylation) these results suggest that better schedules could be identified that could further inhibit tumor growth, without toxicity. This type of compound might best be used in combination with other chemotherapy as a maintenance therapy. Thus, in the clinic one could envision treatment first with cytotoxic agents to kill a large percentage of rapidly dividing tumor cells, followed by treatment with non-toxic doses of hypomethylating agents for longer time periods. In a similar vein one could envisage treatment with non-toxic DNA hypomethylating agents in chemoprevention settings.
The compounds of Thottassery can be administered by any conventional means available for use in conjunction with pharmaceuticals, either as individual therapeutic agents or in a combination of therapeutic agents [0048]. They can be administered alone, but generally are administered with a pharmaceutical carrier selected on the basis of the chosen route of administration and standard pharmaceutical practice. The compounds can also be administered in conjunction with other therapeutic agents.
Thottassery teaches that the dosage administered will vary depending upon known factors, such as the pharmacodynamic characteristics of the particular agent and its mode and route of administration; the age, health and weight of the recipient; the nature and extent of the symptoms; the kind of concurrent treatment; the frequency of treatment; and the effect desired [0051]. A daily dosage of active ingredient can be expected to be about 0.001 to 1000 milligrams (mg) per kilogram (kg) of body weight (e.g., a daily dosage of about 0.07 to 70,000 mg for human adult weighing about 70 kg), with the preferred dose being 0.1 to about 30 mg/kg (e.g., a daily dosage of about 7 to 2,100 mg for human adult weighing about 70 kg).
The active ingredient can be administered orally in solid dosage forms, such as capsules, tablets, and powders, or in liquid dosage forms, such as elixirs, syrups and suspensions [0053]. Thottassery teaches that formulations suitable for oral administration can consist of (a) liquid solutions, such as an effective amount of the compound dissolved in diluents, such as water, saline, or orange juice; (b) capsules, sachets, tablets, lozenges, and troches, each containing a predetermined amount of the active ingredient, as solids or granules; (c) powders; (d) suspensions in an appropriate liquid; and (e) suitable emulsions [0054].
Thus, Thottassery teaches a pharmaceutical composition comprising a compound having the structure:

    PNG
    media_image3.png
    198
    176
    media_image3.png
    Greyscale
 (e.g., 5-aza-4’-thio-2’-deoxycytidine; aza-T-dCyd) and a pharmaceutically acceptable carrier. See [0012]. Thottassery teaches that the dosage administered will vary depending upon known factors, such as the pharmacodynamic characteristics of the particular agent and its mode and route of administration; the age, health and weight of the recipient; the nature and extent of the symptoms; the kind of concurrent treatment; the frequency of treatment; and the effect desired Thottassery teaches that a daily dosage of active ingredient can be expected to be about 0.001 to 1000 milligrams (mg) per kilogram (kg) of body weight (e.g., a daily dosage of about 0.07 to 70,000 mg for human adult weighing about 70 kg), with the preferred dose being 0.1 to about 30 mg/kg (e.g., a daily dosage of about 7 to 2,100 mg for human adult weighing about 70 kg). See [0051]. Thottassery teaches oral formulations. See [0053 - 0054]. Thottassery further teaches that the compound might best be used in combination with other chemotherapy. See [0047].
Regarding steps (b) and (c) of claims 19-20, the instructions do not distinguish the invention from the prior art in terms of patentability. See MPEP 2112.01.
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.

Thottassery differs from the instantly claimed invention in that Thottassery does not explicitly teach al of the instantly claimed elements in a singular embodiment (e.g., Thottassery does not explicitly teach that the composition of FIG. 4 contains the instantly claimed amount of the compound); however, this deficiency would have been obvious to one of ordinary skill in at art. 
As set forth supra, Thottassery teaches that the dosage administered will vary depending upon known factors, such as the pharmacodynamic characteristics of the particular agent and its mode and route of administration; the age, health and weight of the recipient; the nature and extent of the symptoms; the kind of concurrent treatment; the frequency of treatment; and the effect desired. 
Generally differences in amounts/dosage regimens will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amounts/dosage regimens are critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, in light of paragraph [0083] of the specification (page 22), the dosage amount range of Thottassery overlaps the instantly claimed range. Thus, optimization within the range of Thottassery to arrive at the instantly claimed amount(s) would have been prima facie obvious.
Claim(s) 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottassery et al. US 2011/0218170 A1 (Thottassery) as applied to claims 1-4 and 19-20 above.
Thottassery differs from the instantly claimed invention in that Thottassery does not explicitly teach the instantly claimed dosage regimen; however, it would have been obvious to employ the instantly claimed dosage regimen for the reasons set forth supra.

Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/